                                                                                               Louis V. Fasulo, Esq. - NY & NJ
                                                                                               Samuel M. Braverman, Esq. - NY & NJ
                                                                                               C:::harles Di Maggio, Esq. - NY & CO
                                                                                            ..' ( ~


                                                                          I ~--             :, ~ww.FBDMLaw.com
                                                                                            '~"§Braverman@fbdmlaw.com

FASULO llRAVERMAN & DI MAGGIO, LLP
                                           rr:===============:,
                                            US DC-SONY
                                                                                               LFasulo@fbdmlaw.com

   ATTORNEYS AT LAW
                                              DOCUMENT
                                                                                             February 4, 2020
                                             ELECTRONICALLY FILED
   Via electronic filing
   Ho~. Ronnie A~ra~s
                                 . DOC #:
                                 "/ D \IE ~--I-LE-D-':---:h';;""",/-~,/:--7--o..,.._
   Umted States D1stnct Court ,_ ----··--                       1       ,
                                                                                     -=
   Southern District of New York            -----                                ·
   40 Foley Square
   New York, New York 10007                                                                      RO NE ABRAMS. U.S.D.J.
                                                                                                             t-{,. 'U
    Re:     United States v. Gulsahil Singh and Ajit Singh, 19 Cr. 339 (RA)

    Dear Judge Abrams,

           This office represents Gulsahil Singh in the above referenced matter. Together with my
   co-counsel Margaret Shalley, the attorney for Ajit Singh, we respectfully request a modification
   of the respective bail conditions of Gulsahil and Ajit Singh so that they may attend a birthday
   party on February 6, 2020.

           As the Court is aware, Gulsahil and Ajit Singh were granted bail and are on home
   detention in the home of a family friend. The child of the family friend is turning 8 years old and
   the family is celebrating with a dinner on Thursday, February 6 from 7pm to 10 pm at Japan 110
   located at 179 Walt Whitman Road, Huntington Station, NY. We respectfully request that the
   bail conditions for Gulsahil and Ajit Singh be modified so that they may attend the gathering.

          The Government has no objection to this request. We have notified Pre-Trial Services
   regarding this matter but have not received a response yet.

          Thank you for your consideration in this matter. Should you require any additional
   information, please do not hesitate to contact me.

                                                                                  Respectfully submitted,

                                                                                   /s/ Louis V. Fasulo
                                                                                  Louis V. Fasulo

   Cc:      Juliana Murray, AUSA
            Margaret Shalley, Attorney for Ajit Singh




    505 Eighth Avenue, Suite 300                 225 Broadway, Suite 715                              Post Office Box 12 7
    New York, New York 10019                     New York, New York 10007                             Tenafly, New Jersey 07670
    Tel (212) 967-0352                           Tel (212) 566-6213                                   Tel (201) 569-1595
    Fax (201) 596-2724                           Fax (212) 566-8165                                    Fax (201) 596-2724
